                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

MICHAEL LYNN HEARD                                                             PLAINTIFF

v.                          CASE NO. 4:21-CV-00336-BSM

CHRIS CARNAHAN, et al.                                                      DEFENDANTS

                                          ORDER

       Four days after filing this case, Michael Heard filed a companion case in the Western

District of Arkansas, which was transferred to this court and assigned to Judge Rudfsky and

captioned Heard v. Carnahan, et al., No. 4:21-CV-343-LPR. The clerk is directed to

consolidate that case into this one and to file all future pleadings herein. The clerk is also

directed to terminate the pending motion in Case No. 4:21CV343 and docket it herein.

       IT IS SO ORDERED this 28th day of May, 2021.




                                                    UNITED STATES DISTRICT JUDGE
